Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION                                            

Priority
          The instant claims find support in the provisional application and therefore receive thebenefit to the filing date of 08/30/2018. 

Information Disclosure Statement
          
          The references cited on a Form PTO 1449 have been considered.

Specification

The specification has been checked to the extent necessary to determine the presence of all possible minor errors.  However, the applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
 
Claim Rejections

                                                 Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

           (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention. 

Claims 1-4 and 9-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Devos et al. (US Pat. 8,590,742).

           Devos et al. disclose in Figures 1-3 a fluid supply and receiving system comprising:

           Regarding claim 1, a guide structure (14) defining: 
           a recess (56, 58) in a placement direction to receive a print material container (12) having a plurality of electrical contacts (78) (Figures 5 and 7); and 
           a guideway (46) adjacent the recess (56, 58), the guideway (46) including a guide wall to support rotation of the print material container (132) about an axis (54) of the placement direction (Figure 1); and 
a plurality of electrical contacts (40) coupled to the guide structure (30), the guideway (72) to guide the plurality of electrical contacts (80) of the print material container (24) to move towards the plurality of electrical contacts (40) of the print component (22) upon rotation of the print material container (24) about the axis (54) of the placement direction (Figures 1-3, paragraphs 18-21). 
          Regarding claim 2, a material transfer interface defining a port (32) coupleable to a print material chamber (86) of the print container (24). 
          Regarding claim 3, wherein: the rotation of the print material container (24) is about the axis (54) of the material transfer interface; the rotation of the print material container (24) generates an electrical connection between the print material container (24) and the print component (22) (Figures 2-3); and the rotation of the print material container (24) generates a seal between the print material container (24) and the print component (22) (Figures 1-3, paragraphs 17-18). 

           Regarding claim 9, wherein: a number of electrical contacts (40) of the print component (22) is different from a number of electrical contacts (80) of the print material container (24) (Figure 2). 
           Regarding claim 10, a guide structure (22) defining: 
             a protrusion (32) in a placement direction to receive a print material container (24) having an electrical contact (80) (Figure 1); and 
             a guideway (72) adjacent the protrusion (32), the guideway (72) including a wall to support rotation of the print material container (24) about the protrusion (32) (Figures 1-3, paragraphs 17-18); and 
an electrical contact (40) coupled to the guide structure (22), the guideway (72) to guide the electrical contact (80) of the print material container (24) towards the electrical contact (40) of the print receptacle (28) upon rotation of the print material container (24) about the protrusion (32) (Figures 1-3, paragraphs 18-21). 
          Regarding claim 11, wherein: the guideway (72) includes an edge to guide coupling of the print material container (24) along the placement direction, the edge leading to the wall of the guideway (72) to allow for rotation of the print material container (24) once a face of the print material container (24) contacts the wall of the guideway (72) (Figure 1). 
           Regarding claim 12, a material transfer interface defining a port (32) coupleable to a print material chamber (86) of the print particle container (24) (Figure 1). 
            Regarding claim 13, wherein: the print material container (24) is electrically coupled to the print receptacle (28) upon rotation (54) of the print material container (24) about the protrusion (32); and 

           Regarding claim 14, a print material chamber (86), a material transfer interface including a port (32) coupled to the print material chamber (86) (Figure 1); 
a mechanical interface (60) coupled to the housing (70), the mechanical interface including a guide structure (22) defining: a first protrusion (32); and a guideway (72) to allow the container (24) to rotate within a recess (28) defined by a shell (68) associated with the receptacle 28); and a first electrical contact (80) coupled to the first protrusion (32) of the guide structure (22), the first electrical contact (40) of the guide structure (22) to move towards a first electrical contact (80) on the shell upon rotation (56) of the container (24) (Figures 1-3, paragraphs 18-21).
Citation of Pertinent Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   These prior art references (US Pat. 7,008,053; US Pat. 9,694588; US Pub. 2004/0135857; US Pub. 2005/0007420) cited in the PTO 892 form show an ink jet printer which is deemed to be relevant to the present invention.  These references should be reviewed.

Allowable Subject Matter
          
         Claims 5-8 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims. These claims would be allowable because the prior art references of record fails to teach or suggest a print component comprising a lip that is spaced apart from a base wall of the recess about a distance substantially equivalent to a width of a rim of a print material container, the rim of the print material container shaped to be insertable into the recess at a first orientation and rotatable to a second orientation to align the plurality of electrical contacts of the print material container with the plurality of electrical contacts on the print component in the combination as claimed.        

      Claim 15 would be allowable if rewritten to include all of the limitations of the base claim 

of record fails to teach or suggest a print particle supply container component comprising a second protrusion defined by the mechanical interface; and a second electrical contact located on a second protrusion, wherein: the second protrusion is symmetrically located with respect to a first protrusion, or the second protrusion is asymmetrically located with respect to the first protrusion in the combination as claimed.

CONCLUSION
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Anh Vo whose telephone number is (571) 272-2262.  The examiner can normally be reached on Monday to Friday from 9:30 A.M.to 6:00 P.M.. 
          If attempts to reach the examiner by telephone are unsuccessful, the examiner'ssupervisor, Matthew Luu can be reached on (571) 272-7663. The fax phonenumber for the organization where this application or proceeding is assigned is 571-273-8300. 
           Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ANH T VO/Primary Examiner, Art Unit 2853